         Case 19-36767 Document 49 Filed in TXSB on 01/08/20 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                                      §    Chapter 11
                                            §
Newsco International Energy                 §    Case No. 19-36767 (DRJ)
Services USA, Inc.                          §
                                            §
           Debtor(s)                        §

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE DAVID R. JONES
CHIEF UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW the United States Trustee, ("UST") through the undersigned
attorney, pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints
following eligible creditors to the Official Committee of Unsecured Creditors in the above
captioned case:

 Abaco Drilling Technologies, LLC                      James Hanna
 713 Northpark Central Dr., Ste 400                    (202) 674-2009
 Houston, TX 77073                                     James.Hanna@abacodrilling.com
 Phoenix Technology Services USA, Inc.                 Cam Ritchie
 12329 Cotton Road                                     (713) 337-0600
 Houston, TX 77066                                     critchie@phxtech.com
 IAE International, Inc.                               Dave Howe
 13300 Stonefield Dr.                                  (281) 209-1383
 Houston, TX 77014                                     Dave.howe@iaeintl.com

Dated: January 8, 2020                      HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE

                                            By: /s/ Stephen D. Statham
                                            Stephen D. Statham
                                            Trial Attorney
                                            Texas Bar No.19082500
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 252
                                            (713) 718-4670 Fax
        Case 19-36767 Document 49 Filed in TXSB on 01/08/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official Committee of Unsecured Creditors has been served by electronic means on all PACER
participants on January 8, 2020.

                                          /s/ Stephen D. Statham
                                          Stephen D. Statham
                                          Trial Attorney
